Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2019

                                      No. 04-19-00580-CR

                                     Cheryl STEVENSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR6195
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Appellant Cheryl Stevenson entered into a plea bargain with the State, and pled nolo
contendere to the charged offense. The trial court imposed sentence in accordance with the
agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO
right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Stevenson timely filed a notice of appeal. The
clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea
bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal
“if a certification that shows the defendant has the right of appeal has not been made part of the
record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Stevenson does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
Stevenson has the right to appeal is made part of the appellate record by October 15, 2019. See
TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk